IIallam, J.
(dissenting).
' I dissent from the indorsement of the practice of questioning jurors as to their acquaintances with persons who are not parties to the suit nor shown to be in any manner iñterested in the result of it. If questions as to acquaintance with “the Fred L. Gray Insurance Company, or any member of that company” are proper, then questions as to acquaintance with any other of hundreds of people engaged in the same line of business are equally proper. When this court puts the stamp of its approval on such practice, it is only adding to the already too great and useless delay in drawing jurors.
Nor do I think that the questions asked were a mere innocuous waste of time. The record does not show that plaintiff had any liability insurance at all, yet the questions asked of every juror assumed that it had. The apparent purpose of the line of questions asked was to create in the minds of the jurors an impression that plaintiff would be reimbursed by insurance for any damages it might be required to pay. I can conceive of no other purpose. This line of examination should not have been allowed.